ORDER

PER CURIAM.
Appellant, Tiffany A. Roberts, appeals the Final Award of the Labor and Industrial Relations Commission (“Commission”) denying part of her claim for permanent partial disability and denying her claim for the cost of past medical treatment. We affirm.
We have read the briefs of the parties and have reviewed the legal file and find the Final Award of the Commission is supported by competent and substantial evidence and no error of law appears. As we further find no jurisprudential purpose would be served *665by an extended opinion, we affirm the Commission’s award pursuant to Rule 84.16(b).